J-S78019-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 VINCENT DEAN CORDOVA, JR.                :
                                          :
                    Appellant             :   No. 920 EDA 2017

      Appeal from the Judgment of Sentence Entered January 12, 2016
   In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0005919-2015


BEFORE:    LAZARUS, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY McLAUGHLIN, J.:                        FILED MARCH 26, 2019

      Vincent Dean Cordova, Jr. appeals from the judgment of sentence

entered on January 12, 2016. Cordova pled guilty to forgery and maintains

that the trial court improperly graded it as a felony of the second degree (F2),

when it should have been a felony of the third degree (F3). He argues he

should therefore have been permitted to withdraw his guilty plea. We affirm.

      The facts giving rise to Cordova’s guilty plea are as follows:

      [Cordova] fraudulently pass[ed] a forged certified check drawn on
      a Phoenixville Federal Bank & Trust draft in the amount of One
      Thousand Five Hundred and [00]/100 dollars ($1,500.00) payable
      to Springfield Hyundai on July 8, 2015 for the purchase of a used
      BMW sedan.

      Springfield Hyundai contacted Phoenixville Federal Bank & Trust
      and spoke with the [sic] Chuck Benz. Chuck Benz is the Senior
      VP/Branch Coordinator/Security Officer of the bank. Benz
      confirmed that check (#992) was written against a closed account
      and also stated that check was a forgery and not a legitimate
      check from Phoenixville Federal Bank & Trust.

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S78019-18



Trial Court Pa.R.A.P. 1925(a) Opinion (TCO), filed June 14, 2018, at 1-2.

        On January 12, 2016, Cordova pled guilty to forgery as an F2 and theft

by deception.1 See N.T. Guilty Plea Hearing, 1/12/16 at 10; see also Guilty

Plea Statement ¶ 23. The trial court sentenced Cordova the same day.

Cordova filed a pro se Post Conviction Relief Act petition on January 21, 2016.2

The following day he filed a pro se motion to withdraw his guilty plea, a post-

sentence motion, and a notice of appeal to this Court. Following the notice of

appeal, defense counsel filed a motion to withdraw his appearance with this

Court. We remanded for a Grazier hearing, which resulted in the trial court

appointing new counsel.3 When the case returned to this Court we entered a

rule to show cause why the appeal should not be quashed. Newly appointed

counsel agreed that the appeal should be quashed and we therefore quashed

the appeal as interlocutory. See Commonwealth v. Cordova, No. 335 EDA

2016 (Pa.Super. filed September 12, 2016) (citing Commonwealth v.

Borrero, 692 A.2d 161, 161 & n.5 (Pa.Super. 1997) (quashing and remanding

where appellant filed notice of appeal before trial court ruled on post-sentence

motion and directing trial court to consider post-sentence motion nunc pro

tunc on remand)). The trial court denied the post-sentence motion and this

timely appeal followed.

____________________________________________


1   18 Pa.C.S.A. §§ 4101(a)(2) and 3922(a)(1).

2   The trial court denied the petition on September 5, 2018.

3   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                           -2-
J-S78019-18



       On appeal, Cordova raises two issues for our review:

       I.      Whether the charge of [f]orgery to which [Cordova] pled
               was improperly graded as a second degree felony, where
               [Cordova] admitted to forging a certified check, which is a
               commercial instrument and is properly graded as a third
               degree felony?

       II.     Whether [Cordova] should be permitted to withdraw his
               guilty plea as not having been knowingly and voluntarily
               entered, where [Cordova] was advised that he was pleading
               guilty to a [f]orgery count graded as a second degree felony
               when it was properly graded as a third degree felony?

Cordova’s Br. at 4.

       “The proper grading of a criminal offense is an issue of statutory

interpretation and implicates the legality of the sentence imposed.”

Commonwealth v. Felder, 75 A.3d 513, 515 (Pa.Super. 2013). Thus, our

standard of review is de novo and our scope of review is plenary. Id. The

relevant portion of the Pennsylvania forgery statute is as follows:

       Forgery is a felony of the second degree if the writing is or
       purports to be part of an issue of money . . . . Forgery is a felony
       of the third degree if the writing is or purports to be a . . .
       commercial instrument . . . . Otherwise forgery is a misdemeanor
       of the first degree.

18 Pa.C.S.A. § 4101(c). “The distinctions in the grading provision of the

statute go to the type of writing involved.” Commonwealth v. Hughes, 986

A.2d    159,    161    (Pa.Super.   2009)    (emphasis   in   original)   (quoting

Commonwealth v. Smith, 883 A.2d 612, 614 (Pa.Super. 2005)).

       Cordova argues that the forgery of a certified check is properly graded

as an F3 because “[a] certified check . . . is more akin to a personal check . .



                                       -3-
J-S78019-18



. because it is only enforceable by the holder of the check and not the bearer,

cannot be used to purchase anything and cannot be exchanged for cash.”

Cordova’s Br. at 8. He maintains that “[t]he lack of intrinsic monetary value

of a certified check diminishes the possibility of widespread fraud and renders

forgery of a certified check a third degree felony.” Id.     In arguing that a

certified check is more akin to a personal check, he relies on our decision in

Commonwealth v. Muller, where this Court concluded “that a bank check

would be considered a commercial instrument” as described in the statute and

therefore is properly graded as an F3. 482 A.2d 1307, 1311 (Pa.Super. 1984).4

       Here, the trial court held that Cordova’s forgery conviction was properly

graded as an F2 based on the rationale of this Court’s decision in Hughes. In

Hughes, we concluded that the trial court properly graded the forgery of

cashier’s checks as an F2 because “cashier’s checks are items of ‘intrinsic

value’ similar in form and function to money orders.” Hughes, 986 A.2d at

163. We distinguished our decision in Muller, stating:

       In that case, we determined that forged personal checks were
       commercial instruments and graded as third-degree felonies. As
       explained in detail above, cashier’s checks are issued by the bank
       while personal checks are not. A bank guarantees funds when
       issuing a cashier’s check; as such, the issuance is akin to the
       transmission of money. In contrast, a personal check is subject to
       verification of available funds before release, thereby making it a
       commercial instrument.

Hughes, 986 A.2d at 163.

____________________________________________


4Muller was charged with forgery for using “stolen bank checks.” Muller, 482
A.2d at 1310.

                                           -4-
J-S78019-18



      In Hughes, we also relied on our decision in Commonwealth v.

Pantalion. 957 A.2d 1267, 1275 (Pa.Super. 2008). There, we held that the

forgery of money orders was properly graded as an F2 because “the second-

degree felony grading was intended to apply to ‘documents which require

special expertise to execute, which can readily be the means of perpetrating

widespread fraud, and the forgery for which can undermine confidence in

widely circulating instruments representing wealth.’” Pantalion, 957 A.2d at

1273 (quoting Commonwealth v. Ryan, 909 A.2d 839, 842-43 (Pa.Super.

2006)). In contrast, third-degree forgery felonies consists of “writings which

create or otherwise affect legal relations.” Id.

      The forgery statute does not explicitly identify the proper grading of the

forgery of a certified check. We therefore must, as in Hughes, “interpret the

statute.” Hughes, 986 A.2d at 161. We do so mindful of the following

principles:

      [T]he Statutory Construction Act of 1972 (“Act”) ... 1 Pa.C.S.A. §
      1501 et seq ... instructs, in relevant part that, the object of all
      interpretation and construction of statutes is to ascertain and
      effectuate the intention of the General Assembly, and [w]hen the
      words of a statute are clear and free from all ambiguity, the letter
      of it is not to be disregarded under the pretext of pursuing its
      spirit. 1 Pa.C.S.A. § 1921(a), (b). A court should resort to other
      considerations, such as the General Assembly's purpose in
      enacting a statute, only when the words of a statute are not
      explicit. 1 Pa.C.S.A. § 1921(c). The Act also provides that [w]ords
      and phrases shall be construed according to the rules of grammar
      and according to their common and approved usage, but that
      technical words and phrases and such others as have acquired a
      peculiar and appropriate meaning ... shall be construed according
      to such peculiar and appropriate meaning. 1 Pa.C.S.A. § 1903(a).
      Finally, in ascertaining the General Assembly's intent, we may

                                      -5-
J-S78019-18


      presume that the General Assembly does not intend a result that
      is absurd, impossible of execution, or unreasonable. 1 Pa.C.S.A. §
      1922(1).”

Id. at 161 (quoting Commonwealth v. Diamond, 945 A.2d 252, 256

(Pa.Super. 2008) (alterations in original)).

      The Commercial Code defines a certified check as “a check accepted by

the bank on which it is drawn.” 13 Pa.C.S.A. § 3409(d). Similarly, Black’s Law

Dictionary defines it as “a check drawn on a bank that guarantees, on the face

of the check, the availability of funds for the check.” Black’s Law Dictionary,

Check (10th ed. 2014). “[O]ne of the purposes in having a check certified is to

prevent payment from being thereafter stopped or impeded.” Hamburger

Bros. & Co. v. Third Nat’l Bank & Trust Co. of Scranton, 5 A.2d 87, 91

(Pa. 1939). A certified check has especial significance because:

      A check by a depositor on his account, certified by the bank,
      becomes an obligation of the bank to the payee or holder, and in
      the absence of fraud or similar exceptional circumstances the
      amount is as much withdrawn from the depositor’s account as if
      the money had been paid over the counter.

Cent. Guar. Trust & Safe Deposit Co. v. White, 56 A. 76, 76 (Pa. 1903).

      The above descriptions and definitions lead us to the conclusion that a

certified check is “an issuance of money” and therefore is properly graded as

an F2. Unlike a personal check which “is subject to verification of available

funds before release,” a certified check “guarantees funds,” thereby making it




                                     -6-
J-S78019-18


“akin to the transmission of money.”5 Hughes, 986 A.2d at 163. Therefore,

we agree that the trial court properly graded the forgery here as a F2. Since

we have come to this conclusion, Cordova’s second claim challenging his guilty

plea warrants no relief.

        Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/26/19




____________________________________________


5   We find the following persuasive:

        A certified check is in all cases a promissory note of the bank, and
        has ceased to be a check at all. In other words, a certified check
        is a substituted obligation, the result of a novation, by which the
        maker is discharged. The holder or payee impliedly says, ‘Give me
        the promise of the bank, and I will discharge you;’ and the maker
        says to the bank, ‘Promise the payee, and I will discharge you pro
        tanto.’ The check is necessarily thereby extinguished. As has been
        said in numerous cases, a certified check is the same as a
        certificate of deposit, and it is nothing more.”

Francis R. Jones, The Liability of the Maker of a Check After Certification, 6
Harv. L. Rev. 138, 143 (1893).

                                           -7-